Citation Nr: 0201744	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ureteropelvic 
junction obstruction with left renal insufficiency and right 
renal hypertrophy as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an increased rating for diabetes mellitus 
with hypertension, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1966 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the above stated 
issues on appeal.  The veteran entered notice of disagreement 
with this decision in February 1998; the RO issued a 
statement of the case in July 1998; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
October 1998.  

The veteran wrote in February 1998 that he had "flat feet" 
which he believed to be due to "aggravation" in service.  
The Board notes that service connection for pes planus was 
denied in a January 1992 rating decision.  As such, new and 
material evidence must be submitted to reopen a claim for 
service connection for pes planus.  The issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for pes planus has not been 
adjudicated, developed, or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus is 
referred to the RO for appropriate consideration.  

The veteran also wrote in the February 1998 statement that he 
felt his "feet" were "bad" due to symptoms of diabetes.  
To the extent the veteran is contending that pes planus was 
aggravated by his service-connected diabetes mellitus, this 
issue likewise has not been adjudicated.  The Board finds 
that the issue of entitlement to secondary service connection 
(by aggravation) for pes planus, while involving the question 
of relationship (by aggravation) to the veteran's service-
connected diabetes mellitus, is not inextricably intertwined 
with the current issue on appeal of entitlement to an 
increased rating for diabetes mellitus.  This is because, 
even assuming, arguendo, that pes planus were determined to 
be a noncompensable complication of the service-connected 
diabetic process, such a noncompensable complication of 
diabetes would not fulfill any additional rating criteria 
under Diagnostic Code 7913, so could not result in a higher 
rating.  If, hypothetically, secondary service connection for 
pes planus were granted and determined to warrant a 
compensable rating, a separate rating would be provided for 
pes planus, and the disability rating for diabetes mellitus 
would not be affected.  Diagnostic Code 7913 provides that 
compensable complications of diabetes will be rated 
separately.  (The exception, unless they are part of the 
criteria used to support a 100 percent rating, is not 
applicable in this veteran's case).  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the veteran's 
claims on appeal has been obtained by the RO.  

2.  The competent medical evidence of record demonstrates 
that the veteran's left ureteropelvic junction obstruction 
with left renal insufficiency is a congenital disorder; right 
renal hypertrophy is etiologically related to this left renal 
disorder, and neither the left nor right renal disorders are 
etiologically related to his service-connected diabetes 
mellitus or complications thereof. 

3.  The veteran's service-connected diabetes mellitus is 
primarily manifested by insulin requirement, restricted diet, 
regulation of activities, and noncompensable complications of 
diabetic neuropathy, diabetic retinopathy, and diabetic 
nephropathy; the veteran's diabetes mellitus with 
hypertension is not manifested by episodes of ketoacidosis, 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider.

4.  The veteran's hypertension, a complication of his 
diabetes mellitus, currently treated with continuous 
medication, historically manifested by diastolic pressure 
predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The veteran's left ureteropelvic junction obstruction 
with left renal insufficiency and right renal hypertrophy is 
not related to the service-connected diabetes mellitus 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  The criteria for a rating in excess of 40 percent for 
service-connected diabetes mellitus with diabetic neuropathy, 
diabetic retinopathy, and diabetic nephropathy have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.40-
4.46, 4.119, Diagnostic Code 7913 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159). 

3.  The criteria for a separate 10 percent evaluation for 
hypertension, related to the service-connected diabetes 
mellitus, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.104, Diagnostic Code 7101 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical examination or opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  The veteran was afforded multiple VA medical 
examinations, including specialty examinations for his 
service-connected diabetes mellitus, hypertension, 
neuropathy, retinopathy, and nephropathy.  While the April 
2001 VA examination did not include a review of the claims 
file, the examiner relied on an accurate history presented by 
the veteran.  See VAOPGCPREC 20-95.  As the issue is one of 
increased rating, with the current level of disability of 
primary consideration, the current clinical findings by that 
examination are unaffected by the history presented at the 
examination.  Moreover, there are other VA compensation 
examinations during the appeal period which did indicate a 
review of the claims file, for example, examinations 
specifically for diabetes mellitus in May 1999 and November 
1998, as well as other examinations addressing hypertension 
or various conditions claimed as complications of diabetes 
mellitus.  In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection and to establish an increased rating for his 
diabetes mellitus with hypertension.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence which might be relevant to the 
veteran's claims, including VA and private medical records, 
and the veteran has not identified any additional treatment 
records or other evidence which has not been obtained.  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

I.  Service Connection for Renal Disorders

A disability which is proximately due to or the result of 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  When aggravation of a disease or injury for which 
service connection has not been granted is proximately due to 
or the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In October 1997, the veteran effectively submitted a claim 
for service connection for renal insufficiency/problems which 
he believed to be secondary to his service-connected diabetes 
mellitus.  In its January 1998 rating decision, the RO 
adjudicated the issue of entitlement to service connection 
for congenital left ureteropelvic junction obstruction with 
left renal insufficiency and right renal hypertrophy as 
secondary to service-connected diabetes mellitus.  The 
veteran entered notice of disagreement with this decision in 
February 1998; the RO issued a statement of the case in July 
1998; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in October 1998, thus perfecting 
his appeal on this secondary service connection issue.  

While a subsequent RO rating decision dated in September 1999 
purported to adjudicate whether new and material evidence had 
been presented to reopen this claim, as there was no prior 
final adjudication of this claim for secondary service 
connection, and as the veteran perfected a timely appeal of 
this claim by submission of his substantive appeal in October 
1998, the issue remained entitlement to secondary service 
connection, not new and material evidence to reopen.  The 
Board finds that the veteran was not prejudiced by the 
issuance of this decision, however, as the January 1998 
rating decision and July 1998 statement of the case properly 
informed the veteran of the applicable laws and regulations 
regarding a service connection claim, the veteran was 
afforded a personal hearing where he addressed the issue on 
the merits, and the veteran and his representative at all 
times addressed the issue of entitlement to service 
connection on the merits so were not misled into addressing 
the question of whether new and material evidence had been 
presented to reopen a claim.  For example, the veteran's 
representative, in a December 2001 brief, correctly styled 
and addressed the issue as one of entitlement to service 
connection while noting the RO's disposition of the issue.   
For these reasons, the Board finds that the veteran has not 
been prejudiced by the issuance of the September 1999 rating 
decision nor by the Board's current decision on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The veteran contends that his diagnosed left ureteropelvic 
junction obstruction with left renal insufficiency and right 
renal hypertrophy is a complication of his service-connected 
diabetes mellitus.  After a review of all the evidence of 
record, however, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for left ureteropelvic junction 
obstruction with left renal insufficiency and right renal 
hypertrophy as a complication of service-connected diabetes 
mellitus.  

The weight of the competent medical evidence of record 
demonstrates that the veteran's left ureteropelvic junction 
obstruction with left renal insufficiency and right renal 
hypertrophy is not etiologically related to his service-
connected diabetes mellitus or complications thereof.  
Instead, the medical evidence of record demonstrates that the 
veteran's left ureteropelvic junction obstruction with left 
renal insufficiency is a congenital disorder for which 
service connection has not been established.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2001) (congenital disorder is not a disease 
or injury for VA disability compensation purposes).  The 
right kidney is demonstrated by the medical evidence to have 
compensating hypertrophy because of increased load on the 
right kidney due to the nonfunctioning left kidney.  

The evidence in support of the veteran's claim includes 
January 1997 private progress sheets which reflect a 
hydronephrotic left kidney with atrophy and small size, and a 
diagnosis of questionable hypertension involved with 
[illegible] kidney versus obstruction versus adrenal.  While 
this was an alternative diagnosis, further testing in 
February 1997 demonstrates that the questionable diagnosis 
was due to a congenital left kidney disorder.  The evidence 
weighing against the veteran's claim includes a history of 
nonfunctioning left kidney; private medical cystoscopy report 
reflecting a diagnosis of left congenital ureteral stenosis 
and left nonfunctioning kidney in February 1997; a December 
1997 VA examination which noted that the veteran had a 
history of having only one kidney and included the medical 
opinion that the veteran's left atrophic kidney was 
"probably due to maldevelopment at birth," with 
compensation of the contralateral (right) kidney; and an 
April 1999 VA examination which concluded that the veteran's 
left uretero-pelvic junction obstruction with left renal 
insufficiency was congenital, that right renal hypertrophy 
was related thereto, and that these disorders were unrelated 
to the veteran's disability of diabetes mellitus.  

Likewise, the competent medical evidence of record does not 
demonstrate that the veteran's left ureteropelvic junction 
obstruction with left renal insufficiency and right renal 
hypertrophy was aggravated by service-connected diabetes 
mellitus or complications thereof.  The veteran's diagnosed 
progressive diabetic nephropathy has been considered in the 
separate issue on appeal of assignment of a rating for 
service-connected diabetes.  The medical evidence shows, 
however, that the diagnosed diabetic nephropathy is unrelated 
by the medical evidence to the diagnosed left uretero-pelvic 
junction obstruction with left renal insufficiency and right 
renal hypertrophy.  No additional permanent increase in 
disability is shown, and the medical evidence does not 
demonstrate permanent increase in left or right renal 
disorder due to the veteran's service-connected diabetes 
mellitus or complications attributable to such service-
connected disability.  38 C.F.R. § 3.310.

The Board has considered the veteran's personal hearing 
testimony in January 1999 to the effect that his renal 
disorders are a complication of his service-connected 
diabetes mellitus or complications thereof.  However, such 
lay testimony is outweighed by the medical evidence of record 
which does not demonstrate that the veteran's left and right 
renal disorders were caused or aggravated by his service-
connected diabetes mellitus or complications thereof.  As a 
layperson without medical expertise or training, the 
veteran's statements alone are insufficient to establish a 
nexus between a his current left or right renal disorders and 
his service-connected diabetes mellitus disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
statements concerning the etiology of his renal disorder are 
of limited probative value, particularly in light of the 
medical evidence weighing against such relationship.  For 
these reasons, the Board finds that the veteran's left 
ureteropelvic junction obstruction with left renal 
insufficiency and right renal hypertrophy is not related to a 
service-connected diabetes mellitus disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310. 

II.  Increased Rating for Diabetes Mellitus with Hypertension

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
diabetes mellitus with hypertension and other complications.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue, especially because in this case the 
issue is one of increased rating.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection has been in effect for diabetes mellitus 
since April 1970.  Hypertension was recognized as a 
complication of diabetes mellitus in a January 1992 rating.  
Originally a noncompensable rating was assigned, increased to 
the current 40 percent rating, effective from November 1987.  

In October 1997, the veteran entered a claim for increased 
rating for his service-connected diabetes mellitus with 
hypertension.  He contends generally that his diabetes 
mellitus with hypertension has increased in severity, as 
evidenced by the fact that a doctor increased the dosage of 
oral medication.  The veteran specifically contends that 
various disorders such as neuropathy of the feet and 
retinopathy are complications of his diabetes mellitus.  

Diagnostic Code 7913 provides that a 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  A 100 percent disability rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119.  Note 1 of Diagnostic Code 
7913 specifically provides that compensable complications of 
diabetes will be rated separately (unless they are part of 
the criteria used to support a 100 percent rating), and that 
"[n]oncompensable complications are considered part of the 
diabetic process under diagnostic code 7913."  38 C.F.R. 
§ 4.119.

A review of the evidence reveals that the veteran's service-
connected diabetes mellitus is primarily manifested by an 
insulin requirement, restricted diet, regulation of 
activities, and noncompensable complications of diabetic 
neuropathy, diabetic retinopathy, and diabetic nephropathy.  
These manifestations are contemplated by the currently 
assigned 40 percent schedular rating under Diagnostic Code 
7913.  38 C.F.R. § 4.119.  His hypertension will be discussed 
separately herein.

The evidence includes private and VA outpatient treatment 
records, dated in October 1987, which reflect a blood 
pressure reading of 148/100.  The veteran was noted to have 
been prescribed hydrochlorothiazide, 25 mg. daily.  The 
diagnosis was essential hypertension.  Treatment records 
dated in 1996 and 1997 reflect that the veteran's diabetes 
mellitus was being treated with restricted diet, medication, 
and limited activities.  

At a December 1997 VA examination, the veteran reported a 
history of diabetes mellitus since service, that he was 
currently on medication and was watching his diet and weight, 
his activity was not restricted, and he denied having any 
history of severe hypoglycemic reaction or ketoacidosis, 
visual problem due to diabetes, or poor circulation.  He did 
complain of some numbness in both feet, especially the right 
foot, but denied any loss of strength of the right foot.  
Physical examination revealed no diabetic retinopathy, but 
leg edema, and some numbness on the right foot, although the 
veteran was able to ambulate well.  The relevant diagnoses 
were diabetes with neuropathy of both feet and a history of 
hypertension.

At a November 1998 VA examination, the veteran denied any 
ketoacidosis, severe hypoglycemic reaction, restricted diet, 
restricted activities, visual problems due to diabetes, 
neurologic symptoms, pruritus, or loss of strength.  He 
reported that he visited his doctor every three months.  
Physical examination revealed good vision with eyeglasses 
with no diabetic retinopathy, and normal feet with no 
swelling.  The relevant diagnosis was simply diabetes 
mellitus. 

At a personal hearing at the RO in January 1999, the veteran 
testified in relevant part as follows: he had an annual eye 
examination; his medication has been increased; there has 
only been one incident in which he passed out, a hypoglycemic 
reaction, which occurred about six months prior; he did not 
present himself to the emergency room of a hospital following 
this incident; he was on a restricted diet; and he 
experienced itching, tingling of his feet, swelling in the 
legs and ankles, and itching in the anal area, but had no 
problem with motion. 

A February 1999 VA outpatient treatment entry reflects 
correctable vision to 20/20 in both eyes.  The diagnoses were 
mild nonproliferative diabetic retinopathy, early cataracts, 
and presbyopia. 

A VA neurological disorders examination in April 1999 
recorded the veteran's one year history of complaints of 
numbness of the feet after standing or working for a while, 
mostly the bottom of the right foot.  Examination revealed 
hypesthesia of the sole of the right foot and right great 
toe, with no hypesthesia of the left foot, and no limitation 
of motion or strength of the feet. 

A VA eye examination in April 1999 found correctable vision 
to 20/20 in both eyes, with no signs of diabetic retinopathy.  
The diagnoses were simple myopic astigmatism on the right, 
with compound myopic astigmatism on the left, with presbyopia 
bilaterally, and no signs of diabetic retinopathy in either 
eye. 

A VA genitourinary examination in April 1999 reflects the 
medical opinion that the veteran had developed some of the 
complications of diabetic nephropathy.  The opinion included 
that the veteran would have progressive diabetic nephropathy 
at an unpredictable rate, so that tight control of both 
diabetes and hypertension may decrease the rate of 
progression of probably later developing renal insufficiency.  
A June 2000 VA outpatient treatment entry reflects the 
impression that it was unlikely that the veteran had 
significant renal disease from diabetes mellitus.  

At a VA diabetes mellitus examination in May 1999, the 
veteran reported treatment with an oral hypoglycemic agent, 
no history of weight gain or loss in the previous year, and 
that he saw the diabetic provider on the average of every 
three months.  Examination revealed no diabetic ulcers, no 
edema, and no evidence of peripheral vascular disease.  The 
diagnosis was non-insulin-dependent diabetes.  

An August 2000 VA outpatient treatment entry reflects a five 
year history of tingling in the feet.

An April 2001 VA examination noted that the veteran had not 
undergone any hospitalizations.  Examination revealed 
diminished deep tendon reflexes, with no abnormalities of the 
eyes or skin.  Diagnoses included diabetes and hypertension.  

The Board notes that a VA outpatient treatment entry dated in 
February 1999 included the diagnosis of  mild "NPDR," which 
represents a diagnosis of mild nonproliferative diabetic 
retinopathy.  While this constitutes a valid medical 
diagnosis, the Board notes that the other medical evidence of 
record does not demonstrate diabetic retinopathy.  For 
example, at VA examinations in December 1997 and November 
1998, the veteran denied having any visual problem due to 
diabetes, and physical examinations specifically revealed no 
diabetic retinopathy.  Likewise, a thorough VA eye 
examination conducted in April 1999, which included a review 
of the veteran's history and complaints, as well as current 
physical examination, noted a questionable history of 
diabetic retinopathy which was negative for treatment for 
diabetic retinopathy, but found no signs of diabetic 
retinopathy upon examination.  Notwithstanding the 
substantial evidence weighing against a finding that the 
veteran currently has diabetic retinopathy, the Board notes 
that the RO, in the January 2001 supplemental statement of 
the case, appears to have considered diabetic retinopathy a 
part of the veteran's diabetes mellitus disability.  As such, 
the Board will not disturb this finding, but will consider 
diabetic retinopathy as a complication of the veteran's 
service-connected diabetes mellitus disability.     

While diabetic retinopathy will be considered a complication 
of the veteran's service-connected diabetes mellitus, the 
evidence does not demonstrate that such retinopathy has 
manifested to a compensable degree.  The veteran's diabetic 
retinopathy is manifested by vision correctable to 20/20 in 
both eyes.  With regard to the degree of impairment, the 
Board notes that various VA examinations noted the veteran's 
denials of having any visual problem due to diabetes and that 
physical examinations specifically revealed no diabetic 
retinopathy.  A compensable evaluation for impairment of 
visual acuity requires visual acuity of 20/50 or worse in one 
eye and 20/40 or worse in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Thus, there is no basis for a 
compensable rating for diabetic retinopathy.  See 38 C.F.R. 
§ 4.84a (2001). 

The medical evidence demonstrates that the veteran has 
diabetic neuropathy of both feet, although more on the right, 
which has been related to his service-connected diabetes 
mellitus.  For example, a March 1998 VA outpatient treatment 
entry assessed probable diabetic neuropathy, and the December 
1997 VA examination report reflects a diagnosis of diabetes 
with neuropathy of both feet, which was confirmed by an April 
1999 VA examination which revealed hypesthesia of the right 
foot and an April 2001 VA examination which revealed 
diminished deep tendon reflexes.  

Although the veteran has diabetic neuropathy of the feet as a 
complication of his diabetes mellitus, the evidence does not 
demonstrate that this complication is to a compensable level.  
The veteran's diabetic neuropathy primarily affects the right 
foot only, with only subjective reporting of numbness to the 
left foot, with some decreased pinprick, and does not 
manifest in any limitation of motion or function.  The 
evidence does not demonstrate that diabetic neuropathy has 
manifested in symptoms which would warrant a compensable 
rating and does not demonstrate any of the following: 
moderate paralysis of the musculocutaneous nerve (superficial 
peroneal) (Diagnostic Code 8522) or neuritis (Diagnostic Code 
8622) or neuralgia (Diagnostic Code 8722); moderate paralysis 
of the anterior tibial nerve (deep peroneal) (Diagnostic Code 
8523) or neuritis (Diagnostic Code 8623) or neuralgia 
(Diagnostic Code 8723); mild incomplete paralysis of the 
internal popliteal nerve (tibial) (Diagnostic Code 8524) or 
neuritis (Diagnostic Code 8624) or neuralgia (Diagnostic Code 
8724); or mild incomplete paralysis of the posterior tibial 
nerve (Diagnostic Code 8525) or neuritis (Diagnostic Code 
8625) or neuralgia (Diagnostic Code 8725).  38 C.F.R. 
§ 4.124a (2001).  Diagnostic Code 8522 specifically 
contemplates a noncompensable rating for disability analogous 
to only mild paralysis of the musculocutaneous nerve.  
38 C.F.R. § 4.124a.   

The medical evidence of record also demonstrates that the 
veteran has diabetic nephropathy which has been etiologically 
related to the service-connected diabetes mellitus.  Based on 
the April 1999 VA medical opinion that the veteran had 
developed some of the complications of diabetic nephropathy, 
the Board finds that diabetic nephropathy is also a 
complication of the veteran's service-connected disability of 
diabetes mellitus.  However, the competent evidence of record 
demonstrates that the diagnosed diabetic nephropathy is a 
noncompensable complication of the veteran's diabetes 
mellitus.  See 38 C.F.R. § 4.115a (2001).  The June 2000 VA 
outpatient treatment entry reflects no significant renal 
disease from diabetes mellitus.  While the VA medical opinion 
is that the veteran will have progressive diabetic 
nephropathy at an unpredictable rate, which may in the future 
develop as renal insufficiency, it is the current level of 
disability which is at issue in deciding the issue of 
increased rating.  Based on this evidence, the Board finds 
that diabetic nephropathy is a noncompensable complication of 
the veteran's diabetes mellitus, as contemplated by 
Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Note 1 of Diagnostic Code 7913 specifically provides that 
compensable complications of diabetes will be rated 
separately (unless they are part of the criteria used to 
support a 100 percent rating, which is not applicable in this 
veteran's case), and that "[n]oncompensable complications 
are considered part of the diabetic process under diagnostic 
code 7913."  38 C.F.R. § 4.119.  Pursuant to Diagnostic Code 
7101, a 10 percent evaluation for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  In this case, the veteran's hypertension is not 
currently demonstrated to manifest diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  The evidence of record reflects 
systolic/diastolic blood pressure readings as follows: 
160/102 in March 1997; 140/70 in May 1997; 154/94 in November 
1997; 100/80 in November 1997; 156/86 in December 1997; 
139/79 sitting and lying down, 135/78 standing, in November 
1998; 168/91 sitting and 158/90 lying down in April 1999; 
150/80 sitting, 140/90 recumbent, and 130/80 standing in May 
1999; 145/85 in June 2000; 160/90, with repeat blood 
pressures of 150/100 and 160/100, in April 2001.  The 
November 1998 VA examination found the veteran's hypertension 
to be asymptomatic and diagnosed the veteran's hypertension 
as controlled with medication.  Historically, however, the 
veteran manifested a blood pressure reading of 148/100 in 
October 1987, apparently shortly after he began the use of 
medication to control his high blood pressure.  
Unfortunately, no additional blood pressure readings from the 
time prior to the institution of medication are available.  
Since the only available reading from this time period 
reflects a diastolic pressure of 100 or more, with the 
resolution of reasonable doubt in the veteran's favor, the 
assignment of a separate 10 percent evaluation for 
hypertension is warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  He does not manifest diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more, so as to meet the criteria for a 20 percent 
evaluation for hypertension.  Thus, the only complication of 
diabetes mellitus warranting a separate compensable 
evaluation is his hypertension.

Although the veteran has noncompensable complications of 
diabetic neuropathy, diabetic retinopathy, and diabetic 
nephropathy, as contemplated by a 60 percent rating under 
Diagnostic Code 7913, a 60 percent rating requires, in 
addition to such noncompensable complications, other criteria 
which the veteran's diabetes mellitus with complications does 
not meet.  A schedular rating in excess of 40 percent is not 
warranted under Diagnostic Code 7913 because the veteran's 
diabetes mellitus with complications of diabetic neuropathy, 
diabetic retinopathy, and diabetic nephropathy is not 
manifested by any of the criteria of episodes of 
ketoacidosis, hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider.  38 C.F.R. § 4.119.  The evidence 
demonstrates that the veteran had one hypoglycemic reaction, 
according to his testimony, but this reported episode did not 
involve or require hospitalization.  The veteran's testimony 
and medical evidence also demonstrates that the veteran is 
seen only about every three months by a diabetic care 
provider.  For these reasons, the Board finds that the 
criteria for a rating in excess of 40 percent for service-
connected diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.40-4.46, 4.119, Diagnostic Code 7913; 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected disability of diabetes 
mellitus with hypertension, diabetic neuropathy, diabetic 
retinopathy, and diabetic nephropathy has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
diabetes mellitus.  The evidence demonstrates interference 
with employment due to an unrelated non-service-connected 
back injury, but does not demonstrate interference with 
employment due to diabetes, or complications of hypertension, 
neuropathy, retinopathy, or nephropathy.  The evidence 
reflects no hospitalization for diabetes mellitus or 
complications related thereto.  As analyzed above, Diagnostic 
Codes 7913 and 7101 contemplate all of the veteran's 
manifestations of disability, including the multiple 
noncompensable complications.  Under these circumstances, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  Except as discussed with regard to 
hypertension, as the preponderance of the evidence is against 
the veteran's claims on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of either of the 
remaining issues on that basis.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102. 


ORDER

An appeal for service connection for left ureteropelvic 
junction obstruction with left renal insufficiency and right 
renal hypertrophy as secondary to service-connected diabetes 
mellitus is denied. 

An appeal for a rating in excess of 40 percent for diabetes 
mellitus with diabetic neuropathy, diabetic retinopathy, and 
diabetic nephropathy is denied.

A separate 10 percent rating is warranted for hypertension as 
a complication of service-connected diabetes mellitus, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

